DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/608,644 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both applications recite a sheet formed from a carbon fiber reinforced thermoplastic resin comprising carbon fibers, dichloromethane and a thermoplastic resin containing at least one of a polycarbonate resin and a polyarylate resin, wherein at least one of the polycarbonate resin and the polyarylate resin has a constituent derived from a dihydric phenol represented by general formula (1), and the content of dichloromethane contained in the sheet is 10-10,000 ppm by mass:

    PNG
    media_image1.png
    84
    257
    media_image1.png
    Greyscale

where R1-R4 and X are defined in the claims.  

	The claims in both applications recite wherein the carbon fibers are continuous fibers.

	The claims in both applications recite wherein the sheet comprises the carbon fibers for 20-80 vol% and the thermoplastic resin for 80-20 vol%.

	The claims in both applications recite a viscosity-average molecular weight of the polycarbonate resin and the polyarylate resin is 10,000-100,000.

	The claims in both applications recite a laminate sheet obtained by laminating the sheet.

	The claims in applications recite a method for producing a carbon fiber reinforced thermoplastic resin wherein the method comprising producing a thermoplastic resin solution by an interfacial polymerization process by dissolving a thermoplastic resin containing at least one of a polycarbonate resin and a polyarylate resin in dichloromethane; impregnating the thermoplastic resin solution into carbon fibers; and evaporating dichloromethane from the carbon fibers impregnated with the thermoplastic resin solution, wherein at least one of the polycarbonate resin and the polyarylate resin has a constituent unit derived from a dihydric phenol represented by general formula (1) 

    PNG
    media_image1.png
    84
    257
    media_image1.png
    Greyscale

where R1-R4 and X are defined in the claims.

	
	The claims in both application recite wherein a concentration of the polycarbonate resin and the polyarylate resin in the thermoplastic resin solution is 10-30 mass%.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The claims in the co-pending applications are not identical but they are obvious variants of one another.

Please note that U.S. Patent Application 16/608,644 corresponds to U.S. Pre Grant Publication 2020/0140635.

Nagao et al., U.S. Pre Grant Publication 2010/0173108 is relevant prior art not cited but discloses a sheet formed from a composition comprising carbon fiber and polycarbonate resin wherein the sheet includes 0.1 ug/g [1 ppm] of methylene chloride [dichloromethane].  The amount of the methylene chloride present in the sheet of Nagao is outside of Applicant’s claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786